DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2018, 04/26/2019 and 12/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the independent claims of the instant invention – methods and server for data replication.

Cai (US  2019/0171763) discloses overhead associated with a global transaction manager is reduced and scalability improved by determining whether incoming queries are single-shard transactions or multi-shard transactions; for multi-shard 
Fan (NPL: "High performance multi-partition transaction") discloses high throughput multi-partition, multi-get/put transactions, a.k.a. read-only/write-only transactions, in distributed storage systems providing strong consistency, specifically serializability, on various workload changes; 
Gupta (US 10,353,907) discloses techniques for performing efficient indexing of feed updates for content feeds; 
Pavlo (NPL: “On scalable transaction execution in partitioned main memory database management systems”) discloses via H-Store, a distributed, main memory DBMS that is optimized for short-lived, write-heavy transactional workloads via domain-specific applications of optimization and machine learning techniques to improve the performance of fast database systems using models to schedule speculative transactions and queries whenever a DBMS stalls because of a multi-partition transaction; 
Sorenson (US 2019/0392047) discloses implementing multi-table partitions in a key-value database; distributed data storage may utilize partitions in order to increase the availability, reliability and performance of the key-value database; 
Terry (US 2019/0392061) discloses implementing ordering transaction requests in a distributed database according to an independently assigned sequence; 
Vermeulen (US 2016/0070589) discloses managing distributed application state using replication nodes organized as a graph, and of deploying such graphs to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Diedra McQuitery/Primary Examiner, Art Unit 2166